DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Clams
Claims 1 – 15, 17 and 18 are pending.
Claims 16, 19 and 20 have been cancelled.
Claims 1 – 15 and 17 are rejected.
Claims 18 is objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM”, and the claim also recites “in particular N,N-
Claims 4 – 11 are rejected for being depend upon an indefinite base claim.
Claim 3 recites the following:  “a compound of general formula (I) or formula (II)”, twice in the claim. However, claim 2 recites; “feeding a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 3 differs from the compound of claim 1.  For this reason the claim lacks clarity and is indefinite.
Claim 5 is recites the limitation "the spray temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the following:  “a compound of general formula (I) or formula (II)”, in lines 2 to 3 of the claim. However, claim 1 recites; “feeding a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 4 differs from the compound of claim 1.  For this reason the claim lacks clarity and is indefinite.
Claim 5 recites the following:  “a compound of general formula (I) or formula (II)”, in line 3 of the claim. However, claim 1 recites; “feeding a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 5 differs from the compound of claim 1.  For this reason the claim lacks clarity and is indefinite.
Claim 6 recites the following:  “a compound of general formula (I) or formula (II)”, in line 3 of the claim. However, claim 1 recites; “feeding a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 6 differs from the compound of claim 1.  For this reason the claim lacks clarity and is indefinite.
Claim 10 recites the following:  “wherein dust and/or small particles are removed from the bed of the composition comprising a compound of general formula (I) or formula (II) by the incoming drying gas”.  However, it is not clear how a composition comprising a compound of general formula (I) or formula (II) can have a bed.  For this reason the claim lacks clarity and is indefinite.
Claim 10 recites the limitation "the bed of the composition" in line 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the following:  “a compound of general formula (I) or formula (II)”.  However, claim 1 recites; “feeding a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitation of “a compound of general formula (I) or formula (II)” in claim 10 differs from the compound of claim 1.  For this reason the claim lacks clarity and is indefinite.
Claim 11 recites the following:  “a compound of general formula (I) or formula (II)”.  However, claim 1 recites; “feeding a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitation of “a compound of general formula (I) or formula (II)” in claim 11 differs from the compound of claim 1.  For this reason the claim lacks clarity and is indefinite.
Claim 13 recites the following:  “a compound of general formula (I) or formula (II)”, in line 3 of the claim. However, claim 12 recites; “a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 13 differs from the compound of claim 12.  For this reason the claim lacks clarity and is indefinite.
Claim 14 recites the following:  “a compound of general formula (I) or formula (II)”, in line 3 of the claim. However, claim 12 recites; “a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 14 differs from the compound of claim 12.  For this reason the claim lacks clarity and is indefinite.
Claim 15 recites the following:  “a compound of general formula (I) or formula (II)”, in line 3 of the claim. However, claim 12 recites; “a composition comprising an alkali metal salt of a compound of general formula (I) or formula (II)”.  It is not clear the recitations of “a compound of general formula (I) or formula (II)” in claim 15 differs from the compound of claim 12.  For this reason the claim lacks clarity and is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noell (US 4,968,839) in view of Meunier et al. (US 2010/0056817) and further in view of Mrzena et al. (US 2012/0202731) and Jones (Fluidized Bed Processing and Drying, Pharmaceutical Engineering, 1991).
The rejected claims cover, inter alia, a process for drying a composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, in particular N,N-dimethyl glycinate salt, wherein M signifies an alkali metal cation, R1, R2, R3 signify independently from each other H, C1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or wherein R1 and R2 form jointly together with the N-atom a heterocyclic 5- or 6-membered ring, comprising feeding a composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, into a fluidized bed dryer and subjecting the composition to a heat treatment by contacting the composition in the fluidized bed dryer with a drying gas stream, wherein during said heat treatment a solution or dispersion of the composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM , is sprayed onto at least a portion of the composition present in the fluidized bed dryer.
Dependent claim 4 limits the alkali metal salt of formula (I) and (II).  Dependent claims 5, 7, 10 and 11 further limit the process.  Dependent claims 8 and 9 further limit the fluidized bed dryer.
However, Noel discloses a process for synthetizing N,N-dimethyl glycine sodium salt.  (Example, col. 4, ln 12 – 68 to col. 5, ln 10).  In the process of Noel the N,N-dimethyl glycine sodium salt was stored as a damp product.  (col. 4, ln 59 – 60).  In Noel the only drying method used is to dry the N,N-dimethyl glycine product.  This product is dried on poly-lined trays under vacuum.
The difference between Noel and the instantly claimed process is as follows: use of a fluidized bed dryer; treatment of a compound of (I) R1R2N-CHR3°-COOM where M is a salt with drying gas stream within the fluidized bed dryer; the composition comprised of the compound of formula (I) R1R2N-CHR3°-COOM is sprayed onto at least a portion of the composition present in the fluidized bed dryer; the spray temperature of the  composition is at least 60°C; conduct the drying with the fluidized bed dryer batch-wise or a continuous manner; the fluidized bed dryer is of a conical shape; the fluidized bed has at teat one particle size selector; removal of dust and/or small particles from the bed of the composition by the incoming drying gas and the composition is subjected to evaporative cooling in the fluidized bed dryer.
However, with regard to the use of a fluidized bed dryer, treatment of a compound of (I) R1R2N-CHR3°-COOM where M is a salt with drying gas stream within the fluidized bed dryer for drying and the composition comprised of the compound of general formula (I) R1R2N-CHR3°-COOM is sprayed onto at least a portion of the composition present in the fluidized bed dryer; the Examiner turns to the teaching of Meunier.  The prior art of Meunier discloses a method of producing metal complexes of glycine in a powder form that can be used in animal feed.  ([0005], [0003], [0020], [0027] & [0028]).  Meunier defines the organometallic complex as one in which the amino acid is bonded to the metal via at least one oxygen of its carbonyl group. ([0009]).  In the process of Meunier and aqueous solution of the organometallic complex is prepared, and granulated and dried by spraying in a fluidized bed by circulation of air.  ([0020] – [0022]).  In drying process of Meunier, the aqueous solution of organometallic complex is sprayed into the bed of the fluidized-bed area.  ([0066]).  Suspending air (30), as seen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly clamed invention to in viewing N,N-dimethyl glycine sodium salt taught by Noel; to try the drying process set out in the teaching of Meunier, which teaches a method for drying an organometallic complex of amino acid in a fluidized bed dryer. The reason being that according to Meunier there are a limited number of techniques in use for obtaining products in powder form. ([0006]).  Meunier teaches that the use of a fluidized bed dryer is one of a finite number of methods to produce a sufficiently fine powder that remains sufficient during mixing with the substrate.  Motivation for trying the fluidized bed drying method of Meunier can be found in the teaching of Mrzena.  The prior art of Mrzena discloses a method for preparing a powder of sodium salt of methylglycine-N,N-diacetic acid by agglomerating spray-drying in a 
It is noted that in the teachings of Meunier only provide examples of metals; such as, zinc, copper, iron or manganese.  However, is well known, by those of ordinary skill in the knowledge of organometallic chemistry, that there are organometallic compounds of alkali metals.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common senses.  In this instance the fact that a combination was obvious to try might show that it was obvious under §103, KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With regard to the spray temperature of the composition is at least 60°C, the Examiner turns to the teaching of Meunier.  In the process of Meunier the mixture (composition) to be dried is heated to temperatures ranging from 55°C to 80°C before being sprayed.  ([0046]).  In Examples 1 – 3 that temperature is 70°.  In this instance the claimed spray temperature lies inside the temperature ranges of the mixture to be dried in Meunier.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,
Regarding conducting of the drying with the fluidized bed dryer batch-wise or a continuous manner, the Examiner turns to the teaching of Meunier.  According to Meunier their granulating process may be performed by a system operating in batchwise or continuous manner.  ([0025], [0033] &[0039]).  Thus, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
With regard to the fluidized bed dryer is of a conical shape, the Examiner turns to the teaching of Meunier.  In Fig. 1 of Meunier discloses the apparatus of the fluidized- bed system. The apparatus is described as being composed of a conical-shaped removable tank.  ([0071] & [0075]).  Thus, this limitation is deemed to be obvious absent a showing of unexpected results.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  
Regarding the fluidized bed has at teat one particle size selector, the Examiner turns to the teaching of Meunier.  In Meunier it is stated that a priority, it is important to obtain a satisfactory size. According to their teaching one possibility, said predetermined lower size limit is about 25 um.   Also, another possibility, said lower size limit is about 80 um. Further, stating that preferably, the size of the grains is between a predetermined lower size limit and a predetermined upper Size limit.  ([0026] – [0029]).  In operation of one mode of Meunier, as shown in Fig. 5, at the outlet 60 of the cavity 10 is provided a selection device 61 capable of allowing at its outlet 62 passage of the powder grains having a size between a lower limit and an upper limit. The grains that are larger or smaller than the respective limits are recycled into the cavity 10 to continue granulation. For example, the selection device 61 may comprise two screens 64 and 64a. The two screens allow the small-diameter particles to pass through toward the recycling pipe 63 for them to be recycled. The screen 64 retains the large-diameter particles Lo return them for recycling, and allows the particles with a suitable average size to pass through, which are retained by the screen 64a to be directed toward the outlet 62.  ([0085] & [0086]).  
Further, looking at Fig. 1, a selection device 61 may also be provided, for example in the form of a central lower outlet not having a screen, but in which is circulated a flow of air in counter-flow 65, which makes a selection by allowing the large-diameter particles to pass through and repelling the finer particles.  ([0056] & [0087]).  

With regard to removal of dust and/or small particles from the bed of the composition comprising the compound of general formula (I) or (II) by the incoming drying gas, the Examiner turns to the teaching of Meunier.  In the method of Meunier there is not discussion of removal of dust and/or small particles from the bed by the incoming drying gas.  However, there is teaching of a filter area 15 that is above the fluidized-bed area 14, upstream of the outlet 11 in the direction of the flow of the suspended air.  (Fig. 1, Fig 3 & [0065]). The filtering area is for retaining the product undergoing processing to prevent it from escaping via the upper air outlet 11. ([0072]). The flow direction of the fluidized-bed system of Fig. 1 is shown in Fig 2.   As shown, there is flow of ascending suspended air 30 and the flow of particles 31 in the fluidized-bed area 14.  The air 30 circulates for the purpose of granulating and drying. ([0022]).  As such, as can be seen from Fig. 2 the air circulates the particles away from the fluidized-bed area 14; as such, the they are being removed from the bed of the dryer.  
Thus, this limitation is deemed to be obvious absent a showing of unexpected results.  A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re 
Regarding the composition is subjected to evaporative cooling in the fluidized bed dryer; the Examiner turns to the teaching of Meunier in view of Jones. In  Examples 1 and 3 of Meunier the mixture is sprayed into the fluidized bed at a temperature of 70°C.  The product temperature is 59°C. Jones teaches that using a fluid bed dryer to dry product particles caused the product to remain cool because of the evaporation of the moisture.  According to Jones, evaporative cooling will keep the product temperature low, even while using high inlet vapor temperature.  (pp. 7, left col. para. 4 to rt. col.).  Thus, based on the teaching of Jones, even though Meunier does not mention that when their solution is sprayed into the fluidized bed it is subjected to evaporative cooling, the process is a natural effect because the air flow of Meunier will cause evaporation of the moisture as the granulation takes place.  It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)
Claim Rejections - 35 USC § 103
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Noell (US 4,968,839) in view of Meunier et al. (US 2010/0056817) and further in view of Mrzena et al. (US 2012/0202731).
The rejected claims cover, inter alia, a process for drying a composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation, R1, R2, R3 signify independently from each other H, C1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or wherein R1 and R2 form jointly together with the N-atom a heterocyclic 5- or 6-membered ring, comprising feeding a composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, into a fluidized bed dryer and subjecting the composition to a heat treatment by contacting the composition in the fluidized bed dryer with a drying gas stream, wherein the temperature of the composition in the fluidized bed during the heat treatment does not exceed 50°C.
Dependent claim 3 further limits the process by disclosing that the solution or dispersion of the composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, is sprayed onto the composition comprising an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM present in the fluidized bed during heat treatment.
However, Noel discloses a process for synthetizing N,N-dimethyl glycine sodium salt.  (Example, col. 4, ln 12 – 68 to col. 5, ln 10).  In the process of Noel the N,N-dimethyl glycine sodium salt was stored as a damp product.  (col. 4, ln 59 – 60).  In Noel the only drying method used is to dry the N,N-dimethyl glycine product.  This product is dried on poly-lined trays under vacuum.
The difference between Noel and the instantly claimed process is as follows: use of a fluidized bed dryer; treatment of a compound of (I) R1R2N-CHR3°-COOM where M is a salt with drying gas stream within the fluidized bed dryer; the temperature of the composition in the fluidized bed during the heat treatment does not exceed 50°C and the composition comprised of the compound of formula (I) R1R2N-CHR3°-COOM is sprayed onto the composition present in the fluidized bed dryer during heat treatment.
However, with regard to the use of a fluidized bed dryer, treatment of a compound of (I) R1R2N-CHR3°-COOM where M is a salt with drying gas stream within the fluidized bed dryer for drying and the composition comprised of the compound of general formula (I) R1R2N-CHR3°-COOM is sprayed onto the composition present in the fluidized bed dryer during heat treatment; the Examiner turns to the teaching of Meunier.  The prior art of Meunier discloses a method of producing metal complexes of glycine in a powder form that can be used in animal feed.  ([0005], [0003], [0020], [0027] & [0028]).  Meunier defines the organometallic complex as one in which the amino acid is bonded to the metal via at least one oxygen of its carbonyl group. ([0009]).  In the process of Meunier and aqueous solution of the organometallic complex is prepared, and granulated and dried by spraying in a fluidized bed by circulation of air.  ([0020] – [0022]).  In drying process of Meunier, the aqueous solution of organometallic complex is sprayed into the bed of the fluidized-bed area.  ([0066]).  Suspending air (30), as seen in Fig.1 enters from the bottom.  In Meunier, starting from the bottom of the cavity 10 limited by the grille 13, the particles are entrained and accelerated by the suspending-air stream 30, pass close to the spraying nozzle 22 and receive droplets of the aqueous solution of organometallic complex emerging therefrom. The droplets of aqueous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly clamed invention to in viewing N,N-dimethyl glycine sodium salt taught by Noel; to try the drying process set out in the teaching of Meunier, which teaches a method for drying an organometallic complex of amino acid in a fluidized bed dryer. The reason being that according to Meunier there are a limited number of techniques in use for obtaining products in powder form. ([0006]).  Meunier teaches that the use of a fluidized bed dryer is one of a finite number of methods to produce a sufficiently fine powder that remains sufficient during mixing with the substrate.  Motivation for trying the fluidized bed drying method of Meunier can be found in the teaching of Mrzena.  The prior art of Mrzena discloses a method for preparing a powder of sodium salt of methylglycine-N,N-diacetic acid by agglomerating spray-drying in a spray-tower with integrated fluid bed (fluidized spray dryer).  (pp. 5, Working Example 3).
It is noted that in the teachings of Meunier only provide examples of metals; such as, zinc, copper, iron or manganese.  However, is well known, by those of ordinary skill 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common senses.  In this instance the fact that a combination was obvious to try might show that it was obvious under §103, KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With regard to the temperature of the composition in the fluidized bed during the heat treatment does not exceed 50°C, the Examiner turns to the teaching of Meunier.  The prior art of Meunier teaches that, in practicing their process, during the step of granulation and drying in a fluidized bed, the temperature and flow parameters of the aqueous solution and of the air are chosen so as to obtain, at the end of the step, powder grains having a predetermined moisture content. ([0030]).   Further, it is stated that in order to obtain the powder grains with the predetermined moisture content, the flow rate (kg/minute) of the aqueous solution to be dried is determined from the air inlet and outlet temperatures, so as to manufacture a product having a predetermined moisture content and a desired physical and chemical structure.  ([0031]).  Additionally, it is disclosed that during a preliminary training step, inlet air, outlet air and inlet aqueous solution flow rates and temperatures may be determined.  It is these flow rates and temperatures that make it possible to produce a flow of outlet powder grains having 
Furthermore, in the process of Meunier, the mixture, that will be sprayed into the fluidized bed, is prepared with a temperature in the range of 55°C to 80°C and may be maintained.  ([0044]).  In Examples 1, 2 and 3, based on the pre-spray temperature of the solution of 70°C, one skill in the art could reasonably presume the initial spray temperature of 70°C can be a constant temperature.  In this instance, based on the teaching of Meunier, determination of the temperature required to obtain the desired end product can easily be determined by routine experimentation.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim Rejections - 35 USC § 103
Claims 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noell (US 4,968,839).
The rejected clam covers, inter alia, a composition comprising: a) at least 70wt% of an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation, R1, R2, R3 signify independently from each other H, C1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or wherein R1 and R2 form jointly together with 
Dependent claim 13 further limits the composition to comprising: a) at least 75 wt% to 79 wt % of an alkali metal salt of a compound of general formula (I) R1R2N-CHR3°-COOM or formula (Il) R1R2N-CHR3CHR3-COOM, wherein M signifies an alkali metal cation, R1, R2, R3 signify independently from each other H, C1 to C18 is alkyl residue, C1 to C18 alkenyl residue or C1 to C18 hydroxyalkyl residue, or wherein R1 and R2 form jointly together with the N-atom a heterocyclic 5- or 6-membered ring, wherein the wt% are based on the total weight of the composition; and  b) at least 20 wt% to 24 wt% water; wherein the wt% are based on the total weight of the composition.
Independent claim 17 discloses, inter alia, particles comprised or consisting of the composition of claim 12.
However, Noel discloses a process for synthetizing N,N-dimethyl glycine sodium salt.  (Example, col. 4, ln 12 – 68 to col. 5, ln 10).  In the process of Noel the N,N-dimethyl glycine sodium salt was stored as a damp product.  (col. 4, ln 59 – 60).  Further, Noel discloses in column 5, lines 7-10 a composition containing N,N-dimethyl glycine sodium salt. The total weight of the composition is 2122 lbs. 490 Ibs.. of this is 
The difference between Noel and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Noel teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The remaining differences between Noel and the instantly claimed invention are steps, c) - e) of claim 12 and steps c) – h) of claims 13. However, all of which concern maximum amounts of impurities; but, are not required to be contained in the composition.  Each of these features is and optional feature.  As such, the claimed composition is not necessarily contain the cited impurities.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622